DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
After further consideration, the restriction requirement is withdrawn and all claims have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims1-5, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: 2013/0318874 (“DeLozier et al.”).

Regarding Claim 1, Delozier et al. discloses Claim 1- a domestic appliance (100) having a width in a horizontal direction and a height in a vertical direction, the appliance comprising:
a main housing (100); and a first door (400) attached to the main housing, the first door  (400) having a rear portion, the rear portion being positionally fixed in the Claim 2-  wherein the door skin (406) is attachable to the door retainer (408) such that the door skin (406) is locatable in only one position in the horizontal direction relative to the door retainer; Claim 3-  a door retainer fastener (screws) that attaches the door retainer (408) to the rear portion, wherein the rear portion comprises a slot (512) through which a portion of the door retainer fastener passes, and the slot (512) allows the door retainer to be positioned at the plurality of different positions; Claim 4- wherein the door skin (406) is attachable to the door retainer (408) such that the door skin (406) is locatable in only one position relative to the door retainer; Claim 5-  a second door (300) the second door  (300) being located above the first door (400) in the vertical direction, wherein the first door (400) has a lateral edge, the second door (300) has a lateral edge, the lateral edge of the first door (400) aligns with the lateral edge of the second door (300) when the door retainer  (408) is positioned at a first one of the plurality of different positions, and the lateral edge of the first door (400) is misaligned with the lateral edge of the second door when the door retainer (408) is positioned at a second one of the plurality of different positions; Claim 14- wherein the door skin (406) is removable from the door retainer (408) portion while maintaining a position of the door retainer relative to the rear portion.

Regarding Claim 15-18 and 20, Delozier et al. Claim 15-a drawer for a domestic appliance, the domestic appliance having a main housing, the drawer comprising:
a compartment portion (600), the compartment portion (600) being configured to slidably attach to the main housing of the domestic appliance (100);
a door retainer plate (408) attachable to the compartment portion (600) such that the door retainer plate (408) is locatable at a plurality of different positions relative to the compartment portion( 600; via 512) and a door skin (406), the door skin (406) being removably attached to the door retainer plate (408), wherein the door skin (406) is attachable to the door retainer plate (408) such that the door skin (406) is locatable in only one position relative to the door retainer plate (408); Claim 16--  wherein all of the plurality of different positions are arranged along a line (via 512); Claim 17-, wherein the door skin (406) is removable from the door retainer plate while maintaining a position of the door retainer plate relative to the rear portion; Claim 18- a door retainer plate fastener (screws) that attaches the door retainer plate (408) to the compartment portion (600) wherein the compartment portion comprises a slot (via 512) through which a portion of the door retainer plate fastener passes, and the slot allows the door retainer plate to be positioned at the plurality of different positions; Claim 20- a door retainer plate fastener (screws) that attaches the door retainer plate (408) to the compartment portion (600),wherein the compartment portion (via 512) comprises a slot through which a portion of the door retainer plate (408) fastener passes, and the slot  (512) allows the door retainer plate to be positioned at the plurality of different positions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 and 19-are rejected under 35 U.S.C 103(a) as being unpatentable over DeLozier et al. as applied to claim 1, 4, 5 and 15 above, in view of U.S. Patent No.: 7469979 (“Tupper et al.”). 
DeLozier et al. discloses the claimed invention except the first and second engment portion.
Claims 6, 10 and 19, Tupper et al. discloses a similar invention (See Fig. 12) having Claim 19- wherein the door skin comprises a first engagement portion (col. 12: line 65- col. 13: line 14), the door retainer plate (178) comprises a second engagement portion (202, 204), and the first engagement portion slidably engages the second engagement portion when the door skin is attached to the door retainer plate.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the door kin and retainer plate could be configured with a first 
Regarding Claims 7-9, the combination discloses (DeLozier, et al.) Claim 7- wherein the first engagement portion slidably engages with the second engagement portion, it could be obvious to one in the art the portions could be configured to slide in place with respect to each other; Claim 8-a door skin (406) fastener that positionally fixes the door skin to the door retainer; Claim 9-wherein the rear portion (408) is a drawer that slides relative to the main housing.
Regarding Claims 11-13, the combination discloses (DeLozier, et al.) Claim 11-wherein the first engagement portion slidably engages with the second engagement portion, it could be obvious to one in the art the portions could be configured to slide in place with respect to each other; Claim 12- a door skin (406) fastener that positionally fixes the door skin to the door retainer (408); Claim 13- wherein the rear portion is a drawer that slides relative to the main housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637